IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

HOLLY JULIAN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
       Appellant,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0597

BAY COUNTY DISTRICT
SCHOOL BOARD,

       Appellee.

_____________________________/

Opinion filed April 15, 2015.

An appeal from an order of the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Cecile M. Scoon, Panama City, for Appellant.

No appearance for Appellee.


PER CURIAM.

        Having considered appellant’s responses to the Court’s orders of February

26, 2015, and March 13, 2015, the Court has determined that the appeal is

premature.     C.f. Hickox v. Taylor, 933 So. 2d 675 (Fla. 1st DCA 2006).

Accordingly, the appeal is dismissed without prejudice to seek review upon entry

of a final order.

WOLF and RAY, JJ., CONCUR. BENTON, J., DISSENTS WITH OPINION.
BENTON, J., dissenting.

      I respectfully dissent. As to the December 11, 2014, judgment, in my view,

the appeal should be allowed to proceed as an appeal from a partial, final

judgment. See Fla. R. App. P. 9.110(k). The order of January 8, 2015, denied

rehearing as to the December 11, 2014, judgment insofar as it dismissed both

counts one and two, the only counts addressed in the judgment.




                                        2